Citation Nr: 1705991	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1968.  Following that service, the Veteran served with the Army National Guard until May 1989, during which he had periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas (Agency of Original Jurisdiction (AOJ)).

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing held at the Arkansas RO.  A transcript of the hearing has been associated with the record.

The Board notes that the Veteran submitted correspondence in October 2015 which resembled an intent to file claims for service connection for ischemic heart disease and diabetes.  VA informed the Veteran in November 2015, that a claim for benefits would need to be submitted on a standardized form.  That form has not yet been received by VA, as such, the issues of entitlement to service connection for ischemic heart disease and diabetes are not currently before the Board.

The Board also notes that an advisory expert opinion was obtained in December 2016.  The record does not reflect that the opinion was associated with the claims file, or that the Veteran and his representative had a chance to review the opinion.  The law requires that if an advisory medical opinion is sought, a claimant shall receive notice that such an opinion was sought and be provided with a copy of the opinion.  See 38 U.S.C.A. § 7109.  However, given that the Board is awarding a full grant of the benefit sought on appeal, any deficiency insofar as procedural due process is concerned would constitute no more than harmless error as there is no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The case was remanded in February 2012, and again in March 2015.  The requested development has been completed, and the case has now returned to the Board for further appellate review.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran was likely exposed to herbicides during his service, and prostate cancer is presumed to have developed due to that exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for prostate cancer have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants service connection for prostate cancer.  As this represents a complete grant of the benefit sought, a discussion of VA's duty to notify and assist is unnecessary with respect to the claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. §3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C.A. § 101(2), (24); see Acciola, 22 Vet. App. at 324.
Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, No. 14-1811 (October 7, 2016).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 USCA § 1154(b) (West 2014) are not applicable.

Analysis

The Veteran contends that he developed prostate cancer as a result of his exposure to Agent Orange, which contains herbicide agents, during his service at Ft. Chaffee, Arkansas, in 1967.  Service treatment records show no indication of any symptoms, complaints, or diagnosis related to prostate cancer.  In fact, a May 1987 medical examination noted that the Veteran's prostate was normal.

In March 2005, the Veteran underwent a radical prostatectomy due to a diagnosis of metastatic prostatic adenocarcinoma.  Following the prostatectomy, the Veteran was prescribed with medication to treat his prostate cancer.  Records from March 2009 showed that the Veteran's condition seemed to be controlled, with no major difficulties or symptoms.

In his May 2010 Notice of Disagreement, the Veteran indicated that he had no active duty service at Ft. Chaffee, but that he did some training there in December 1967.  He also served for 21 years in the Arkansas Army National Guard, during which he spent time at Ft. Chaffee.  The Veteran asserted that Ft. Chaffee was sprayed with Agent Orange, and that the carcinogenic chemicals in Agent Orange could last for decades in the soil.  He noted that his exposure to dust while riding on convoys and from using battalion equipment, could have exposed him to the herbicide agents.  The Veteran also asserted that one of the signs of prostate cancer after exposure to Agent Orange is an aggressive manifestation of the disease, which the Veteran believed he had given his high Gleason score.  The Veteran also included information from the Department of Defense (DoD) which showed that a short term evaluation was conducted at Ft. Chaffee from December 1966 to October 1967, where Agent Orange was used.

The Veteran submitted articles from the United States Environmental Protection Agency which stated that Agent Orange, containing dioxin, had been used during the Vietnam War, and had resulted in many adverse health effects.  A separate article from the World Health Organization noted that the highest level of dioxin compounds could be found in soils, sediments, and food.

During the August 2011 hearing, the Veteran testified that although the probability of coming into direct contact with Agent Orange was negligible, the principle herbicide agents which cause cancer can remain in the soil for years after.  The Veteran testified that he was exposed to significant amounts of dust due to his activities during training, and this exposure could have resulted in prostate cancer.

Guidance issued by the VA indicated that although VA has no evidence of any members participating in the testing conducted by DoD from December 1966 to October 1967, if competent evidence shows that it is as likely as not that the Veteran was stationed or present at Ft. Chaffee during the relevant time period, and that the Veteran participated in the testing, use, or storage of tactical herbicides during that timeframe, service connection should be granted on a direct, facts-found basis to service connect any herbicide-related disease.

A formal finding issued by VA indicated that the date of the Veteran's enlistment exam was September 1967, and that he entered service in December 1967.  The memorandum concluded that although it seems as likely as not that the Veteran was present at Ft. Chaffee during December 1967, there is no competent evidence that it is as likely as not that the Veteran participated in the testing, use, or storage of tactical herbicides during that time frame.

In a January 2013 VA examination, the examiner concluded that the Veteran's assertions that he inhaled dust at Ft. Chaffee which resulted in his development of prostate cancer, were tenuous at best.  Rather, the Veteran's family history of prostate cancer was more notable given that family history is a much stronger risk factor.  In a December 2015 VA medical opinion, the examiner found that it was less likely than not that the Veteran's prostate cancer was due to exposure to Agent Orange at Ft. Chaffee.  In support of her opinion, the examiner noted that prostate cancer has many risk factors including: age, genetics, ethnicity, smoking, and diet.  The Veteran's age in 2005 already put him at a 46 percent risk of being diagnosed with prostate cancer, in addition to his family history of prostate cancer and lifestyle factors of smoking and obesity.  In contrast, the epidemiological evidence linking exposure to herbicide agents found in Agent Orange to prostate cancer is equivocal.  The examiner noted that studies, including those pertaining to Vietnam Veterans involved in Agent Orange spraying or handling, have consistently reported no significant increase in prostate cancer incidence or mortality.  Only less reliable studies comparing Vietnam Veterans with the general population, studies with unreliable estimates of Agent Orange exposure, and analyses of selected subgroups of Vietnam Veterans, have reported positive associations.  The examiner cited to multiple pieces of literature in support of her opinion.  In a subsequent opinion from December 2015, the examiner addressed the Veteran's contention that an aggressive form of prostate cancer is a sign of exposure to Agent Orange.  The examiner acknowledged that although there was a study that associated Agent Orange with high grade prostate cancer, regardless of the merits of the single study, the Veteran did not have unusually aggressive prostate cancer as demonstrated by the lack of widespread metastasis on the bone scan and bone survey from 2005.  The examiner also noted that the Veteran dropped out of a research study providing medical treatment for prostate cancer in 2008.

An advisory expert opinion was obtained in December 2016 from an environmental medicine specialist.  This physician found that it was reasonable to assume that herbicide agents found in Agent Orange could remain in the earth at Ft. Chaffee for at least 30 years after it was used there.  In support of his conclusion, the physician cited to a study which found evidence of long-term contamination of soil that had been sprayed with Agent Orange, and that a 30 year period was insufficient for natural decontamination of these substances.  The physician also found that given that the Veteran had spent time at Ft. Chaffee, it is as likely as not that he was exposed to contaminates associated with Agent Orange via inhalation or through contact with the ground at Ft. Chaffee during his service, although there was no data available to formulate a definitive determination of how much residual Agent Orange was present in the soil at the time of the Veteran's exposure.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to service connection for prostate cancer due to exposure to Agent Orange.  Although the Veteran does not fulfill the criteria that would warrant a grant of service connection based upon a presumptive finding of exposure to Agent Orange, as the Veteran never set foot in Vietnam, the evidence does warrant a finding of service connection based upon a direct theory of service connection due to the Veteran's likely exposure to residuals of Agent Orange found in the soil at Ft. Chaffee.

The private medical records from March 2005 clearly establish that the Veteran has prostate cancer, thus fulfilling the criteria for having a current disability.  As noted above, prostate cancer is one of the enumerated diseases associated with exposure to certain herbicide agents.  The Veteran's statements and testimony regarding his service and exposure to dust and soil at Ft. Chaffee are also credible, as they are consistent with the VA memorandum which found that it seemed as likely as not that the Veteran had service at Ft. Chaffee.  Thus, the remaining inquiry is whether there is a nexus between the Veteran's exposure to the soil and dust at Ft. Chaffee, and his diagnosis of prostate cancer.  

The evidence is in equipoise as to the nexus between the Veteran's exposure to soil and dust at Ft. Chaffee and his diagnosis of prostate cancer.  While the VA examinations from January 2013 and December 2015 find that any connection between the Veteran's exposure to Agent Orange at Ft. Chaffee and his diagnosis of prostate cancer is tenuous, and that his prostate cancer likely resulted from other factors including age and family history, the December 2016 advisory opinion suggests otherwise.  The December 2016 opinion found that it was reasonable to assume that concentrations of herbicide agents could have existed in the soil for at least 30 years after they were used at Ft. Chaffee, and that it was as likely as not that the Veteran was exposed to those herbicide agents via inhalation or through ground contact due to his service there.  Both the positive and negative opinions are probative as they contain clear conclusions connected to supporting data by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Since the evidence is in equipoise, a grant of service connection for prostate cancer is warranted, as the Veteran is entitled to the benefit of the doubt.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

ORDER

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents, is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


